Case: 19-60533     Document: 00516268565         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 5, 2022
                                  No. 19-60533                        Lyle W. Cayce
                                Summary Calendar                           Clerk



   Santos Wilfredo Andrade-Vindel, also known as Wilfredo Vindel,
   also known as Pilar Enrique Ramos-Pineda,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 006 187


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Santos Wilfredo Andrade-Vindel, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) affirming




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60533     Document: 00516268565           Page: 2   Date Filed: 04/05/2022




                                    No. 19-60533


   the Immigration Judge’s (IJ) denial of his claims for withholding of removal
   and cancellation of removal.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d
   511, 517–18 (5th Cir. 2012).     Under the substantial-evidence standard,
   petitioner must demonstrate “the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006).
          Andrade asserts the BIA erred in deciding he was not entitled to
   withholding of removal because he failed to show a nexus between his feared
   persecution and his proposed particular social group (PSG): his family.
   Threats or attacks motivated by purely personal or criminal motives do not
   constitute persecution on account of a protected ground. See Thuri v.
   Ashcroft, 380 F.3d 788, 792–93 (5th Cir. 2004) (per curiam) (denying relief
   because officers’ conduct was personal or criminal). Given the record
   evidence supporting that Andrade and his relatives had previously been
   targeted for purely personal or criminal reasons, the BIA acted substantially
   reasonably in finding that Andrade-Vindel failed to show that his
   membership in his asserted PSG was a central reason for any feared future
   persecution. See Shaikh v. Holder, 588 F.3d 861, 863–64 (5th Cir. 2009)
   (explaining court “afford[s] considerable deference to the BIA’s
   interpretation of immigration statutes unless the record reveals compelling
   evidence that the BIA’s interpretation is incorrect” (citations omitted)).
   Accordingly, Andrade’s claim for withholding of removal fails.
          Additionally, relying upon Pereira v. Sessions, 138 S. Ct. 2105 (2018),
   Andrade contends the BIA erred in determining he had not established the
   requisite ten years of continuous physical presence in the United States to




                                          2
Case: 19-60533     Document: 00516268565          Page: 3   Date Filed: 04/05/2022




                                   No. 19-60533


   qualify for cancellation of removal. In Pereira, the Court held: a notice to
   appear that neglects to inform a noncitizen of when and where to appear for
   removal proceedings does not trigger the stop-time rule and, therefore, does
   not end the period of continuous presence. Id. at 2109–10. Although our
   court subsequently approved of a two-step notice process, see Pierre-Paul v.
   Barr, 930 F.3d 684, 690–91 (5th Cir. 2019), the Court recently overruled that
   decision, clarifying that “a single compliant document” is necessary to stop
   the accrual of time in this context. Niz-Chavez v. Garland, 141 S. Ct. 1474,
   1485 (2021).
          Because the BIA evaluated Andrade’s request for cancellation of
   removal by applying the stop-time rule under the now-invalid two-step notice
   process, the BIA’s denial of Andrade’s request for cancellation of removal is
   VACATED, and this matter is REMANDED to the BIA for further
   consideration in the light of Niz-Chavez.
          DENIED IN PART; GRANTED IN PART; REMANDED.




                                         3